Citation Nr: 1142042	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Timothy White, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2010, the Board remanded the claims for additional development.  

In March 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 


FINDING OF FACT

The Veteran does not have a back disability, or a sleep disorder, that is related to active service, or to a service-connected disability.   


CONCLUSION OF LAW

A back disability, and a sleep disorder, were not incurred as a result of active military service; a sleep disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a back disability, and a sleep disorder, as a result of his active military service, with the claim for a sleep disorder to include as due to service-connected disability.  He argues that he has a back disorder as a result of injuring his back after he fell down some stairs during horseplay with another airman.   With regard to the claim for a sleep disorder, the Veteran argues that he has a sleep disorder due to his back pain.  See Veteran's appeal (VA Form 9), received in June 2008.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection is not currently in effect for any disabilities.  

The Veteran's service treatment reports include a report, dated in December 1966, which shows that the Veteran was treated for complaints of low back pain which occurred when he and "another airman were wrestling around."  The report notes that heat was administered to his back; there was no diagnosis.  In January 1967, he received additional treatment, with reports of constant back pain in the lower lumbar sacral area, with no radiating pain.  He was given a heating bag, and medication.  In July 1967, he was treated for complaints of back pain.  He was noted to have mild functional back pain, and to complain that he wanted to change his job and was not interested in helping himself.  The report notes a passive dependent personality, and that he may use a bed board; it appears he was given medication.  The Veteran's separation examination report, dated in July 1968, shows that his spine was clinically evaluated as normal.  In an associated "report of medical history," he denied having recurrent back pain.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2003 and 2011, and reports from the Social Security Administration (SSA).

VA progress notes, dated in 2003, show that the Veteran reported that the Veteran reported that he had been a fireman for 15 years until retiring in 1992 due to an injury, and that he had a history of surgery to both hips.  He complained of symptoms that include low back pain.  He was noted to have a history of bilateral hip replacements, and chronic hip pain.  An October 2003 report shows that the Veteran complained that use of Linisopril for hypertension made him cough and kept him awake.  

Private treatment reports show that in 2005, the Veteran was treated for complaints of hip and back pain; he was diagnosed with lumbar disc disease.  

Reports from The Orthopaedic Center, dated in 2006, show that the Veteran received a number of treatments for complaints of hip pain, and reported having a limp.  His spine was noted to have a full range of motion without pain in September, October, and November.  Reports from MedCenter, dated in 2006, show treatment for right hip pain following a fall at his place of employment in August 2006.

VA progress notes, dated in 2007, show complaints of pain in areas that included the low back, right hip, right shoulder, and right hand.  A VA progress note, dated in April 2007, shows that the Veteran was assessed with hip pain, status post hip replacement, and that he was given Lortab for sleep.  A VA progress note, dated in August 2007, shows that the Veteran reported walking with a cane and having a limp, with treatment for complaints of hip pain; he was noted to have had right hip surgery four years' before, a "somewhat" shortened right lower extremity, and to have sustained a fall the previous September, and reported that his hip now felt "loose."  The reports note a likely loosening of the stem of his right total hip prosthesis.  His pain medications included Lortab.  VA hospital reports, dated in August 2007, show that the Veteran underwent a total right hip arthroplasty.  A September 2007 report notes a reported history of total knee replacement two weeks before.  An October 2007 VA progress note indicates that the Veteran's right lower extremity was one finger-width shorter than his left lower extremity.  

VA progress notes, dated in beginning in 2008, note treatment for complaints that included foot pain, and contain diagnoses of bilateral plantar fasciitis, DJD (degenerative joint disease), low back pain, and obesity.  

A VA examination report, dated in November 2010, shows that the Veteran reported a history of low back pain dating to his service, after several incidents, including a fall down some stairs in 1967.  He stated that he did not receive any post-service treatment until the late 1970's, "but he does not have any documentation about it."  He denied a history of back surgery, and denied a post-service history of back trauma.  He gave a history of employment for 17 years as a fireman.  The diagnosis was degenerative disc disease of the thoracolumbar spine with mild loss of function.  The examiner stated that the Veteran's C-file had been reviewed, and concluded that the Veteran's current degenerative disc disease of the thoracolumbar spine is less likely related to his low back pain shown during service.  The examiner explained that his July 1968 separation examination report was negative for a spine condition and no history of frequent low back pain was reported at that time, and that there was no evidence of any chronicity of low back symptoms after separation from service until his VA treatment (i.e., in 2003).  The examiner further concluded that his back disorder was more likely related to his occupation as a fireman for 17 years, and also related to normal wear and tear and the process of aging.  

Reports from the SSA show that in January 2007, the SSA determined that the Veteran was disabled as of August 2006, with a primary diagnosis of "other and unspecified arthroplasties." 

The Board finds that the claims must be denied.  With regard to the claim for a low back disorder, the Veteran's service treatment reports show that he was treated for low back symptoms on three occasions (December 1966, January and July of 1967), with no objective evidence of spine pathology, and no subsequent treatment during his remaining period of service, a period of about one year.  In addition, his spine was clinically evaluated as normal in his July 1968 separation examination, and at that time, he denied a history of recurrent back pain.  As for the post-service medical evidence, the earliest medical evidence of treatment for low back symptoms is dated in 2003.  This is a period of about 35 years following service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran has a low back condition that was caused by his service.  The Board further finds that the November 2010 VA examination report is highly probative evidence which shows that the Veteran does not have a low back disorder that is related to his service.  This examination was based on a review of the Veteran's C-file, as well as a physical examination, and the examiner's conclusion is accompanied by a sufficient explanation.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no competent evidence to show that the Veteran had arthritis of the low back that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the claim for a sleep disorder, the Board finds that the preponderance of the evidence shows that he does not currently have a sleep disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Here, the Veteran's service treatment reports do not show any relevant treatment.  Following separation from service, the Veteran is shown to have received extensive treatment for hip, knee and foot disorders, with multiple diagnoses of chronic hip pain, and chronic pain.  There are several notations in the medical records indicating that his pain, and/or medications used for pain, may be affecting his sleep.  However, and in any event, there is no competent evidence to show that he has a chronic sleep disability.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have a sleep disorder.  Accordingly, the claim must be denied on any basis.  See 38 C.F.R. §§ 3.303, 3.310.   

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a low back disorder, and a sleep disorder, were caused by service that ended in 1968, and/or aggravated by a service-connected disability (sleep disorder).  However, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide diagnoses for a low back disability, or a sleep disorder, or to state whether either of these conditions were caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's service treatment records have been discussed.  His post-service medical records do not show treatment for low back symptoms prior to 2003, or a diagnosis of a sleep disorder.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  As noted above, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.   In this case, to the extent that the Veteran asserts that he has had ongoing low back and sleep symptoms since his service, the Board does not find the Veteran's statements regarding the date of onset of his claimed disabilities, or the continuity of his symptoms since discharge, to be credible based on his service treatment records, the absence of a claim for the disabilities at issue for many years after service, and the reported history of symptoms as recorded in the post-service treatment records. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed disabilities that are related to his service, or to what "should be" a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2010, the Board remanded this claim.  The Board directed that all SSA records associated with the Veteran's grant of disability benefits should be requested.  In May 2010, the SSA's records were obtained.  The Board also directed that the Veteran's records of treatment from VA facilities in Tulsa, Oklahoma and Oklahoma City be obtained.  In May and July of 2010, this was done.  Finally, the Board directed that the Veteran be scheduled for an orthopedic examination to determine the nature and etiology of his low back complaints.  In November 2010, the Veteran was afforded an examination, and an etiological opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  With regard to the claim for a back disorder, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  

With regard to the claim for a sleep disorder, the Veteran has not been afforded examination and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the service treatment reports do not show any relevant treatment for sleep symptoms, and there is no competent post-service evidence to show that the Veteran has a sleep disorder, or that a sleep disorder is related to the Veteran's service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  There is no reasonable possibility that a VA medical examination would assist the Veteran in substantiating his claim based upon the available evidence. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).








ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


